DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment has been received on 04/21/2020. 
Claims 1-15 remain pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Drawings 3 through 8 do not show any details of hat the graphs are showing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-14 are drawn to a method which is within the four statutory categories (i.e. process).   Claim 15 is drawn to a system which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim 1 recites: 
“i) measuring zero, one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects, 
ii) applying an adaptive Bayesian model on the zero, one or more values measured for the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects, 
iii) deriving from said individual distributions some individual reference Z scores and individual reference ranges for a given specificity level of each marker M, 
iv) measuring one or more additional values for one or more markers M in said subject or group of subjects, 
v) comparing said one or more measured values to said one or more individual reference Z score and individual reference ranges, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and ranges is indicative of a specific nutritional requirement in said subject or group of subjects, and 
vi) providing a nutritional recommendation that would address said nutritional requirement.”. 
These steps correspond to mathematical concepts, which is an abstract idea. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an 
Dependent claims also recite mathematical calculations, such as, claim 3 recites “wherein the presence or absence of a specific nucleotide sequence associated to a genetic polymorphism of said one or more markers M or specific physiological status in said subject or group of subjects is inferred from said one or more values in step i).” and claim 4 recites “wherein the presence of an E2 variant of marker Apolipoprotein E in said subject or group of subjects is inferred from measured alpha-tocopherol levels.”. 
Claim 11 recites:
a. applying a statistical method on measured metabolic and/or nutritional marker levels in order to derive an individual reference range for a given nutrient, 
b. comparing the measurements of one or more additional metabolic and/or nutritional marker values to their individual reference ranges in order to define nutritional requirements in said subject or group of subjects, 
c. providing a recommendation that would address said nutritional requirements, 
d. providing a personalized nutrition management solution to said subject or group of subjects in order to correct deviations of the measured metabolic and/or nutritional marker values that are outside of the individual reference ranges towards values which are back within the individual reference ranges.”
These steps correspond to certain methods of organizing human activities (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). For instance, a user can apply a statistical model on the measured data and making a determination on nutritional requirements in the subject by comparing the measurements to the individual reference ranges. 
Therefore, claims recite abstract ideas.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. Claims do not recite any additional elements that integrate the abstract idea into a practical application. The claims are directed to applying a statistical model to determine a nutritional recommendation for a subject. 
Claims also recite additional limitations beyond abstract idea, such as measuring metabolic markers from a subject, measuring additional values for one or more markers in the subject, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claims that can integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Segal et al. (hereinafter Segal) (US 10,923230 B2).
As per claim 1, Segal discloses a method to enable personalized nutrition through the individualization of nutritional requirements and nutritional guidance in a subject or group of subjects, said method comprising the steps of 
measuring zero, one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects (Segal; col. 25, lines 36-54), 
applying an adaptive Bayesian model on the zero, one or more values measured for the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects (Segal; col. 25, lines 36-54), 
deriving from said individual distributions some individual reference Z scores and individual reference ranges for a given specificity level of each marker M (Segal; col. 27, lines 28-53), 
measuring one or more additional values for one or more markers M in said subject or group of subjects (Segal; col. 27, lines 28-53), 
comparing said one or more measured values to said one or more individual reference Z score and individual reference ranges, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and ranges is indicative of a specific nutritional requirement in said subject or group of subjects (Segal; col. 12, lines 4-18, col. 27, lines 28-53)
providing a nutritional recommendation that would address said nutritional requirement (Segal; col. 12, lines 4-18).  

As per claim 2, Segal discloses the method of claim 1, wherein said zero, one or more values of one or more markers M are measured from a human subject or group of human subjects (Segal; col. 21, lines 47-56).  

Claim 3 has been amended now to recite the method of claim 1, wherein the presence or absence of a specific nucleotide sequence associated to a genetic polymorphism of said one orApplication No. 16/608,3594 Docket No.: 57CMES-KAI 1802PA Preliminay Amendment more markers M or specific physiological status in said subject or group of subjects is inferred from said one or more values in step i) (Segal; col. 21, line 57 to col. 22, line 8).  

Claim 4 has been amended now to recite the method of claim 3, wherein the presence of an E2 variant of marker Apolipoprotein E in said subject or group of subjects is inferred from measured alpha-tocopherol levels (Segal; col. 19, line 63 to col. 20, line 11).  

Claim 5 has been amended now to recite the method of claim 1, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and individual reference ranges for a given nutrient and/or micronutrient and/or additional markers is indicative of a specific nutritional requirement in step v) (Segal; col. 33, lines 36-46).  

Claim 6 has been amended now to recite the method of claim 1, wherein said markers M are selected from fatty acids, amino acids, organic acids, minerals, hydrosoluble vitamins, liposoluble vitamins and other indicators of metabolic and/or nutritional status (Segal; col. 20, lines 34-41).  
Claim 7 has been amended now to recite the method of claim 1, wherein said markers M are selected from metabolic and/or nutritional marker lists 1, 2, 3, 4, 5, 6, 7, and 8 (Segal; col. 14, line 64 to col. 15, line 4).  

Claim 8 has been amended now to recite the method of claim 1, wherein said markers M are selected from metabolic and/or nutritional marker lists la, 2a, 4a, 5a, 6a, and 7a (Segal; col. 14, line 64 to col. 15, line 4).  

Claim 9 has been amended now to recite the method of claim 1, wherein said zero, one or more values of one or more markers M are measured in one or more of blood, serum, plasma, red blood cells, white blood cells, urine, saliva, skin swab, hair, aqueous humour, or sweat (Segal; col. 3, lines 30-34).  

As per claim 10, Segal discloses the method of claim 9, wherein said zero, one or more values of one or more markers M are measured in blood (Segal; col. 3, lines 30-34).  

As per claim 11, Segal discloses a method of maintaining personal nutrient and micronutrient levels in a subject or group of subjects, said method comprising 
a. applying a statistical method on measured metabolic and/or nutritional marker levels in order to derive an individual reference range for a given nutrient (Segal; col. 26, line 61 to col. 27, line 10),
b. comparing the measurements of one or more additional metabolic and/or nutritional marker values to their individual reference ranges in order to define nutritional requirements in said subject or group of subjects (Segal; col. 12, lines 4-18, col. 27, lines 28-53), 
c. providing a recommendation that would address said nutritional requirements (Segal; col. 12, lines 4-18), 
(Segal; col. 12, lines 4-18).  

As per claim 12, Segal discloses the method of claim 11, wherein the statistical method is an adaptive Bayesian model (Segal; col. 25, lines 36-54).  

Claim 13 has been amended now to recite the method of claim 11, wherein said personalized nutrition management solution is a foodstuff, beverage and/or a supplement (Segal; abstract).  

As per claim 14, Segal discloses a method of obtaining individual reference ranges for a human subject or group of subjects using an adaptive Bayesian model, wherein specific nutritional needs are identified based on said ranges, and wherein a foodstuff, beverage, or supplement with a specific composition that would fulfill those nutritional needs is provided to the subject or group of subjects (Segal; col. 25, lines 36-54).  

Claim 15 has been amended now to recite a device, system or apparatus that provides a nutritional recommendation and/or personalized nutrition management solution to a subject or group of subjects in need according to the method of claim 1 (Segal; col. 4, lines 1-7, col. 12, lines 4-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Methods and systems for generation of personalized .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626